Citation Nr: 1512303	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  06-38 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an ear disability, to include otitis media and eustachian tube dysfunction. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a concussion or other head injury.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1976 to February 1980 and from October 1980 to April 1983. 

This matter initially came to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the Veteran requested a Travel Board hearing on an October 2006 VA form 9.  While the Veteran failed to appear for a scheduled hearing in February 2009, it does not appear that the January 2009 hearing notification letter was sent to the correct apartment.  Notwithstanding, in a November 2009 brief, his representative expressly acknowledged the Veteran's failure to appear, did not provide any explanation, and did not request a new hearing.  Furthermore, the Veteran has not reasserted an interest in a Board hearing at any time during the following six years.  The Board thus finds the hearing request to have been withdrawn.  38 C.F.R. § 20.204.

The Board notes that the record potentially raises the issue of total disability based on individual unemployability (TDIU), in light of the Veteran's assertion during VA treatment that he cannot hold a job.  However, the Veteran does not explicitly attribute the inability to service-connected disability, and he does not meet the schedular requirements for entitlement.  In the absence of an express claim, the issue of TDIU is not inferred.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also Fast Letter 13-13. 

The most recent Board decision, in May 2013, granted service connection for an eye disability, implemented in the rating decision of March 2014.  Neither the Veteran nor his representative has advanced any subsequent contentions related to this issue.

The Board remanded the remaining three issues on appeal to provide a VA examination and to obtain contemporaneous VA treatment records.  The requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran, through his representative in May 2014, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

The issue of service connection for an ear disability, to include otitis media and eustachian tube dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1985 rating decision, the RO denied service connection for right ear problems, history of Eustachian tube dysfunction and otitis media.

2.  Evidence added to the record since the July 1985 denial of service connection for ear problems, history of Eustachian tube dysfunction and otitis media, is not cumulative or redundant of evidence then of record and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed February 2004 rating decision, the RO denied service connection for head concussion residuals (to include severe headaches, vision difficulty, and memory loss).

4.  Evidence added to the record since the February 2004 denial of service connection for head concussion residuals is not cumulative or redundant of evidence then of record and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's current hearing loss was not caused by his military service, which included military noise exposure, it was not diagnosed within one year following the Veteran's active military service, and it has not been shown to be continually present since service.


CONCLUSIONS OF LAW

1.  The July 1985 rating decision that denied entitlement to service connection for ear problems, history of Eustachian tube dysfunction and otitis media, is final.  38 U.S.C. § 5005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).

2.  The criteria to reopen a previously denied claim of entitlement to service connection for ear problems, history of Eustachian tube dysfunction and otitis media, have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(a) (2014).

3.  The February 2004 rating decision that denied entitlement to service connection for head concussion residuals (to include severe headaches, vision difficulty, and memory loss) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

4.  The criteria to reopen a previously denied claim of entitlement to service connection for head concussion residuals (to include severe headaches, vision difficulty, and memory loss) have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of July and October 2005, May 2008, and February 2010, including what the evidence must show for service connection compensation and new and material evidence.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are a matter of record.  

The Veteran was provided with VA examinations in March 2010 and September and November 2013; a medical opinion was also obtained in May 2014.  The reports have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence to Reopen a Previously Denied, Final Claim

In July 2005, the Veteran urged VA to reopen his previously denied claims for service connection of concussion residuals and ear disability.  The Veteran's claim of entitlement to service connection for ear disability, to include otitis media and eustachian tube dysfunction, was denied by a July 1985 rating decision, which is now final.  The RO concluded that while the Veteran had been treated for ear problems in service, the problems were acute and resolved without any chronic condition forming.  

The Veteran's claim of entitlement to service connection for concussion residuals was most recently previously denied by a February 2004 rating decision.  The RO concluded that any residuals of head trauma were not incurred in the line of duty.  Both the July 1985 and February 2004 decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  

The RO provided the Veteran with notice both of the July 1985 determination and of his appellate rights.  Likewise, the RO provided the Veteran and his representative at that time notice both of the February 2004 determination and of his appellate rights.  The RO did not receive a Notice of Disagreement (NOD) within one year of mailing notice of either decision.  No evidence was added to the record in either appeal period that would have prevented the decisions from becoming final.  Thus, the decisions are final.

Accordingly, the Board must ascertain whether the record contains new evidence, not considered in the July 1985 rating decision, which would reasonably suggest a current disability, related to treatment either for right otitis media in February 1981 or for eustachian tube dysfunction in October 1981.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  

The record contains new VA treatment records and VA examinations.  This evidence is not cumulative or redundant of evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating that claim.  VA treatment records show complaint of bilateral earache in April 2012 and diagnosis of right otitis media and bilateral otitis externa in March 2013.  This evidence adds the possibility that the Veteran developed a chronic ear disability during service.  

Similarly, the Board is charged with review of the record for new evidence, not considered in the February 2004 rating decision, which would reasonably suggest a link between a current disability and a head injury incurred in the line of duty during military service (as opposed to the December 1978 head injury for which an adverse line of duty determination was rendered in June 1986).  When determining whether a claim should be reopened, the credibility of the newly submitted or obtained evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2010, the Veteran presented to VA with complaint of headaches due to possible traumatic brain injury.  Moreover, in response to the May 2013 Board remand that directed consideration of a link between current disability and the Veteran's other documented head injuries in service, VA examination identified numerous symptoms associated with head trauma including, for example, a history of headaches and memory loss since service.  This evidence adds the possibility that the Veteran developed chronic residuals of head injuries sustained in the line of duty during service.

Therefore, as new evidence that raises a reasonably possibility of substantiating the claims has been added to the record since the July 1985 and February 2004 rating decisions, the claims are reopened, each in their own right.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Moreover, certain chronic diseases, including hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Concussion Residuals

Service treatment records document the fact that the Veteran sustained four head injuries in the line of duty.  In February 1982, the Veteran reported involvement in a fight where someone punched him in and stepped on his face, resulting in head pain and a "goose egg" on left occipital area.  He was diagnosed with a fractured nose and soft tissue injury.  In August 1982, the Veteran was hit in the head and was noted to have a small contusion on right frontal scalp, while experiencing headaches over the preceding four days.  In October 1982, he reported losing consciousness from 0530 to around 1200, after striking his head on a desk.  In November 1982, the Veteran was seen after being hit in the mouth.  It is also noted that the Veteran incurred head trauma while in service that was specifically found not to be in the line of duty.

Consequently, the first and second elements of service connection are established.  The Veteran has present symptoms associated with head trauma, based on September 2013 VA examination, and the record establishes events in service.  The nexus element, a link between those events and a current disability, remains the only outstanding question.

The Veteran reported dizziness due to concussions sustained in service, in connection with his March 1985 original claim for disability benefits.  The record first contains the Veteran's report of headaches and memory impairment in an August 2003 statement, coincident with a subsequent claim for residuals of concussions.  Moreover, during September 2013 VA examination, the Veteran reported experiencing minor headaches and short-term memory loss since service.  The Board appreciates the Veteran is capable of reporting those symptoms within his observational and descriptive capacity.   See 38 C.F.R. § 3.159(a)(2).  Still, the Board must assess the credibility of such reports in light of the entire record and weigh any competing evidence.

Turning to the medical evidence since service, at a psychiatric VA examination in October 2005 the Veteran reported experiencing of headaches but denied any concentration or memory impairment.  

The medical record first showed any VA treatment for headaches in June 2010, approximately 27 years after service.  Based on the Veteran's concern regarding possible traumatic brain injury at that time, imaging of the brain was within the range of normal limits.  Yet, the Veteran also attributed headaches to working on the phone and computer all day; no conclusion regarding etiology was made.  As such, despite VA records dating back to 2006, there is no medical evidence of treatment, at least partially consistent with the Veteran's report, until 2010.

Most persuasively, in a May 2014 medical opinion, a VA examiner provided a detailed recitation of the factual basis for possible entitlement and concluded that the service treatment records showed no evidence of ongoing residuals from the head traumas sustained in service.  The VA examiner explained that the Report of Medical Examination three months prior to separation from service did not show any such symptoms and, in the Report of Medical History, the Veteran expressly denied loss of memory or amnesia, dizziness, and frequent or severe headaches (while endorsing other unrelated issues).  Also, the Veteran even proclaimed that he was "in fact in quite excellent health."
 
Likewise in May 2014, though unable to speculate as to whether the Veteran sustained clinical concussions with loss of consciousness, another VA examiner specifically discounted a link between the Veteran's current complaint of headaches since discharge from service and head trauma during military service, including coincident headaches noted in service, based on the same denial of headaches prior to separation.  The Board appreciates that none of the documented head injuries or complaints of headaches occurred between completion of these Reports in service and discharge from service. 

The Board places significant weight on the VA medical examinations and opinions, which are soundly based on the contemporaneous medical evidence in the Veteran's service treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Here, the passage of a significant period of time and its effects on memory, significantly reduce the probative value of the Veteran's report that he has had headaches and memory loss since service.  In fact, the record contains contradictory evidence regarding the Veteran's report both of continuous memory impairment since service and of the cause for his headaches, as the Veteran has been inconsistent in his assertions of what caused his current symptoms.

Furthermore, the Board also affords little weight to the Veteran's assertion regarding a link between head injuries in service and later-arising symptoms, to the extent competent at all.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Due to the affirmative denials of such symptoms three months prior to discharge, his opinion is one that the events of his service caused or are related to pathologic changes in the brain resulting in symptoms sometime after service, not that he experienced symptoms continually since those allegedly precipitating events in service.  Whether he had delayed onset caused by in-service events is a complex question, not determinable by a person without some expertise in the area of neurology.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not demonstrated such expertise and, therefore, his statements alone are therefore not sufficient to establish the nexus element in this case.  

Ultimately, the Board finds the VA medical opinions most probative of the nexus element, in conjunction with the Veteran's denial of related symptoms prior to discharge.  As the preponderance of new evidence is against a link between current symptoms of traumatic brain injury and qualifying military duty, service connection for residuals of a concussion or other head injury is, therefore, denied.  

Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

Here, both the first and second elements of service connection are satisfied.  Military noise exposure has been conceded, based on the Veteran's reenlistment examination in his service treatment records that shows a military occupation of infantry in the Army.  The Veteran's statements regarding noise exposure are consistent with the circumstances of his service.  38 C.F.R. § 3.303(a).  Thus, there is sufficient evidence of in-service acoustic trauma.

The Board also recognizes, without going into great detail, that the Veteran has hearing loss for VA purposes, based on a March 2010 VA examination that showed 50 dB left and 55 dB right acuity at 4000 Hz.  Therefore, the Veteran has a current disability.  However, the 2010 examination marks the first evidence in the record of a hearing impairment, as defined by VA regulations.  As such, the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application, since hearing loss was not shown within a year of separation from service.

Thus, the third element of direct service connection is at issue here.  The Board notes that the VA treatment records do not illuminate the cause of the Veteran's current hearing loss. 

The Board turns to the Veteran's service treatment records, which contain no reports of hearing loss.  Audiological testing in January 1976, from the Veteran's entrance examination showed (X indicates no value recorded):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5
 
A January 1980 audiogram contains the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
20
5
5
0
10

The Report of Medical History coincident with reenlistment in October 1980 documents the Veteran's specific denial of any ear trouble or hearing loss.  The corresponding Report of Medical Examination contains the following auditory acuity thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5
 
Finally, a Report of Medical History three months prior to discharge again documents specific denials of ear trouble and hearing loss.  The January 1983 Report of Medical Examination showed the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0
 
The lack of hearing loss manifested during service is not dispositive.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Nevertheless, given the lack of hearing loss being shown at any time during the Veteran's military service, despite numerous audiometric tests, and a lack of a diagnosis of hearing loss for VA purposes within a year of separation, a medical opinion is necessary to address the etiology of the Veteran's claim.

During March 2010 VA examination, the VA examiner elicited the extent of the Veteran's military noise exposure, including his exposure to gunfire and truck noise.  The Veteran reported an incident involving exposure to mortar fire that "felt like the top of [his] head blew off."  He also stated that he was told he had high frequency hearing loss upon separation from the military.  Nevertheless, despite that recollection, the Veteran denied any problem with his hearing until 2000.  Though denying such during VA audio examination, the Veteran did describe intermittent tinnitus of unknown duration, bilaterally, during a VA examination for ear disease in the same month.  The Board notes that the Veteran then subsequently stated the ringing affected his right ear only, during a November 2013 VA examination for ear conditions.  The Veteran also identified occupational noise exposure after service, as a fork-lift operator, with the use of hearing protection.

While the Veteran is generally competent to report what he was told during a medical examination, it remains incumbent on the Board to assess the relative credibility of such a statement.  Again, the passage of approximately 27 years and its effects on memory significantly reduce the probative value of the Veteran's report that he was told he had high frequency hearing loss in service.  The recollection seems incongruent with the Veteran's denial of any appreciable hearing impairment for approximately seventeen years following service.  Consequently, the Board assigns more weight to the contemporaneous service treatment records, which contain objective testing to the contrary throughout service.  Curry, 7 Vet. App. at 68.  It is also noted that the Veteran consistently denied hearing loss on medical history surveys that were completed in conjunction with physical examinations in service.  This is relevant in that to the extent the Veteran were to argue that he has experienced bilateral hearing loss since service, at separation he specifically denied hearing loss and audiometric testing did not show hearing loss.  These factors serve to sever any continuity of symptomatology from service. 

The Board also affords little weight to the Veteran's assertion regarding a link between noise exposure in service and later-arising hearing loss, to the extent competent at all.  Davidson, 581 F.3d at 1316.  His opinion is one that the events of his service caused or are related to hearing loss approximately seventeen years later, not that he experienced symptoms during his service or continually since service.  Whether he had delayed onset caused by in-service events is a complex question, not determinable by a person without expertise in the area of audiology.  Jandreau, 492 F.3d at 1377.  The Veteran has not demonstrated such expertise and, therefore, his statements alone are not sufficient to establish the nexus element in this case.  

The VA examiner, citing medical literature, provided an opinion that the Veteran's hearing loss was not caused by or a result of military noise exposure.  He explained that the examination shortly before separation showed hearing to be within normal limits in both ears, without evidence of a detrimental shift in hearing acuity over the course of service.  The Board finds the medical evidence, coupled both with the Veteran's consistent denial of hearing loss during service and with the Veteran's report of first appreciable hearing loss nearly twenty years after service, most probative of the nexus element for service connection.  

Therefore, service connection for hearing loss is denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

The claim of entitlement to service connection for residuals of a concussion or other head injury is reopened.

Service connection for residuals of a concussion or other head injury is denied.

The claim of entitlement to service connection for ear disability, to include otitis media and eustachian tube dysfunction, is reopened.

Service connection for hearing loss is denied.


REMAND

The Veteran most recently claimed service connection for ear disability, to include right otitis media and eustachian tube dysfunction, in July 2005.  His service treatment records show treatment for right otitis media and eustachian tube dysfunction from February through April 1981 and in October of that same year.  There is also evidence of an Ear, Nose, and Throat consult in April 2013.  

During March 2010 VA examination, the Veteran reported having experienced ear infections in the right ear at a rate of approximately once per year, over the preceding ten years.  He also stated that his right ear had been tender and clogged over the preceding three months; no symptoms in the left ear were reported.  The VA examiner found no evidence of ear disease on examination or in the medical record.  A VA examiner in November 2013 also found no evidence of middle or external acute or chronic ear infections.  

However, VA treatment records show complaints of a bilateral earache in April 2012 and diagnosis of right otitis media and bilateral otitis externa in March 2013.  As the record establishes that the Veteran had treatment in service and had a diagnosis of the same condition during the appeal period, VA regulations mandate that a medical opinion is necessary .  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion to the November 2013 VA Disability Benefit Questionnaire (DBQ) for Ear Conditions.  The VA examiner should opine as to whether the Veteran warrants a diagnosis of chronic ear disability that is at least as likely as not (a 50 percent or greater probability) caused by or related to the treatment noted in the service records on February through April and October 1981, why or why not?  In so doing, the VA examiner should specifically comment on the diagnosis of right otitis media in VA treatment records of March 2013 and consider whether the Veteran's history of ear infections is a continuation of the treatment for ear problems in service.  

If the Board's questions cannot be answered without a physical examination, one should be scheduled.

2.  Then, readjudicate the claims remaining on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issues.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


